Citation Nr: 1436310	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-23 820A	)	DATE
	)
	
)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.

2.  Entitlement to service connection for a disability manifested by vertigo.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1960 to June 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

The issues of service connection for GERD, bilateral hearing loss, and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  COPD was not manifested in service or for many years thereafter and is not shown to be related to the Veteran's service, to include as due to exposure to asbestos therein.

2.  The Veteran is not shown to have an underlying disability manifested by vertigo; his current complaints of vertigo were not manifested in service and are not shown to be related to a disease, injury, or event therein.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Service connection for a disability manifested by vertigo is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims for COPD and vertigo prior to their initial adjudications.  An October 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in December 2009 (respiratory) and April 2011 (ear disease).  The Board finds that the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough; the examiners expressed familiarity with the record, and the opinions offered include rationale that cites to supporting factual data. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2013, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, particularly a nexus with service, and evidence that could assist the Veteran in substantiating those claims.  A deficiency in the conduct of the hearing has not been alleged.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

COPD

The Veteran alleges that his COPD is related to exposure to asbestos and hazardous materials while serving aboard the USS Caloosahatchee.

There is no specific statutory guidance regarding asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual)(amended December 13, 2005), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease). Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Veteran's DD 214 shows that he served in the U.S. Navy as a radioman.  His STRs are silent for any complaints, findings, treatment, or diagnoses related to the lung and chest.  On June 1963 separation examination, the Veteran's chest and lungs were normal on clinical evaluation.

An August 2001 VA treatment record notes an assessment of COPD.  In August 2009, the Veteran submitted an article about COPD.

On December 2009 VA respiratory examination, the Veteran reported that during his three years of service, he slept within two feet of piping that was lined with asbestos.  The examiner noted that the Veteran had symptomatic COPD diagnosed in 1996 and since then, has been treated with albuterol, Atrovent, and loratadine; COPD was diagnosed.  It was noted that pulmonary function testing and a chest X-ray were normal.  The examiner concluded that while the Veteran "apparently has had significant asbestos exposure," "in the absence of clinical signs of interstitial lung disease or pleural plaguing, it is less likely than not that [his] COPD is related to his asbestos exposure that occurred in the military."

At the hearing in March 2013, the Veteran testified that he has COPD due to exposure to asbestos in service.  In an August 2013 statement, a VA physician advised that the Veteran has been treated for COPD by VA since 2000; that month the Veteran also submitted an article regarding oil, asbestos, and PCB contamination aboard the USS Caloosahatchee.  He also submitted a prior Board decision discussing exposure to hazardous materials and toxins aboard the USS Caloosahatchee.

It is not in dispute that the Veteran has COPD.  Based on his submissions and what is known about Navy vessels in the early 1960s, it may also reasonably be conceded that he was exposed to asbestos in the course of his duties in service.  What must still be shown to establish service connection for COPD is that such disability is related to his service/exposure to asbestos therein.  The Veteran's STRs, including his service separation examination report, do not mention COPD (or any respiratory disability or complaints).  The first finding of COPD was not until 1996 (as noted by the December 2009 VA examiner), over 30 years following the Veteran's discharge from service.  Such a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that the disability is related to service.  Consequently, service connection for COPD on the basis that it became manifest in service and persisted is not warranted.

Whether the Veteran's current COPD may otherwise be related to remote service, including as due to asbestos therein, is, in the absence of onset in service and continuity thereafter, a medical question.  Therefore, relating a current disease such as COPD to remote asbestos exposure requires medical expertise, informed by diagnostic studies.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The only medical opinion in the record that addresses this question is the report of a December 2009 VA respiratory examination when the examiner opined that although the Veteran was apparently exposed to asbestos in service, his current COPD is unrelated to such exposure.  The examiner explained that there are no clinical signs of interstitial lung disease or pleural plaguing (as would be seen by asbestos related lung disease), and noted that on examination, pulmonary function testing and a chest X-ray were normal.  Because the VA examiner's opinion contains a complete description of the Veteran's pulmonary complaints/findings, was based on a thorough review of the medical evidence of record, and includes a detailed explanation of rationale (with citation to factual data, including diagnostic studies), the Board finds the opinion probative evidence in the matter.  As there is no competent evidence to the contrary, it is persuasive.

The Board has considered the Veteran's lay statements regarding the etiology of his COPD.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not a respiratory disorder such as COPD may be related to service which ended more than 50 years earlier is, as noted above, a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his COPD is related to his service/environmental exposures therein.  The Board notes that the Veteran has submitted articles that discuss COPD and note that there was asbestos aboard the USS Caloosahatchee (the ship on which the Veteran served).  However, these do not provide a medical link between the Veteran's COPD and his exposure to asbestos in service.  [The Board has reviewed the Board decision submitted by the Veteran, which found a nexus between that appellant's exposures to hazardous materials aboard the USS Caloosahatchee and his claimed disability.  Prior Board decisions have no precedential value, as they are binding only on the specific case decided.  38 C.F.R. § 20.1303.  The Board notes incidentally that the facts in that case are readily distinguishable.  Service connection in that case was granted based on six medical opinions that supported the appellant's claim.  Here, the Veteran has not presented any medical opinion linking his COPD to his service/ exposure to asbestos therein.  His own opinion in this matter is not competent evidence.]

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for COPD.  Accordingly, the appeal in this matter must be denied.

Disability manifested by Vertigo

The Veteran alleges (See April 2011 VA examination report and Travel Board hearing transcript) that he has [a disability manifested by] vertigo that was caused by damage to the inner ear in service.  His STRs, including his June 1963 service separation examination report, are silent for any complaints, findings, treatment, or diagnoses related to vertigo.  

In August 2009, the Veteran submitted an article discussing vertigo and its causes.  A September 2009 VA treatment record notes that the Veteran's primary care physician ruled out other causes for vertigo (central, cardiac, etc.) and opined that it is related to an inner ear problem.  That same month, the Veteran was seen for dizziness which he reported had been present for the past 5-6 months and occurred usually when he was in a sitting position.
On April 2011 VA ear disease examination, the Veteran reported operating a boom rigger for putting fuel into ships while in service and stated that he was hit by a large hose from the boom rigger in his left ear.  He stated that there was no bleeding from the ear at the time, but there was some temporary muffled hearing, and that he has had some vertigo since.

On examination, interaural wave V latencies were normal, vestibular nystagomogram was normal, and Dix-Hallpike maneuver was normal.  Optokinectic nystagmus was well-formed and symmetrical for a slow and fast target velocity and bithermal air caloric testing revealed no significant weakness or directional preponderance.  The examiner noted that the Veteran has a known history of bilateral sensorineural hearing loss, but had no other identified etiology for his dizziness.  There was no history of orthostasis or of chronic or recurrent ear infections.  The examiner concluded that there was no discernable ear disease responsible for vertigo and no clinical ear disease in the tympanic membrane or external canal which would be causative for any hearing loss or tinnitus.  He opined that it is less likely as not that the Veteran's vertigo is a result of any ear disease.  The examiner explained that the Veteran had a relatively normal ear examination.

Vertigo of itself is a symptom.  It is defined as an illusory sense that either the environment or one's own body is revolving.  See Dorland's Illustrated Medical Dictionary at 2051 (32nd ed., 2012).  Consequently, the first threshold question that must be addressed is whether there is an underlying disability to account for the Veteran's vertigo.  Exhaustive testing for a vestibular disease underlying the Veteran's vertigo found no abnormality.  Consequently, any vertigo present cannot be related to a vestibular injury in service, as alleged.  The Veteran's STRs, including his service separation examination report, do not mention vertigo, or complaints or treatment for dizziness.  The first clinical notation of dizziness was in 2009, over 40 years following discharge from service.  Such a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that the disability is related to service.  Consequently, service connection for a disability manifested by vertigo on the basis that such disability became manifest in service and persisted is not warranted.  To the extent that the Veteran may now be alleging that the disability began in service and persisted, such allegation is not credible.  It is self-serving and is contradicted by more probative (including because it was recorded in a clinical setting in connection with treatment for the complaint) contemporaneous medical evidence. Specifically, when he was first seen for such a complaint of vertigo in 2009, he indicated it had been present 6 months (and not since service, as now apparently alleged).

Regarding whether the Veteran's vertigo may otherwise be related to his service, the only medical opinion in the record that addresses this question (and specifically the Veteran's contention that his vertigo is caused by damage to the inner ear in service) is the report of the April 2011 VA examiner, who opined that there was no discernable ear disease responsible for the Veteran's vertigo.  The examiner noted that the Veteran had a relatively normal ear examination and could find no damage or ear disease/infection to support a connection to his vertigo.  Because the VA examiner's opinion was based on a thorough review of the medical evidence of record, and includes explanation of rationale (with citation to factual data), the Board finds the opinion probative evidence in this matter.  

The Board notes that a September 2009 VA treatment record notes that the Veteran's primary care physician ruled out other causes for vertigo (central, cardiac, etc.) and determined that it is related to the inner ear.  However, that finding is based on an examination of other known causes for vertigo, and not based on studies for inner ear pathology.  A subsequent ear examination included exhaustive diagnostic studies for inner ear disease and found none.

The Board acknowledges that the Veteran is competent to testify as to lay observable symptoms he experiences, including dizziness.  However, identifying the underlying cause for such symptom is a complex medical question, and the Veteran has not claimed he has any medical expertise.

In summary, there is no probative evidence that relates the onset of the Veteran's vertigo (more than 45 years after service) to his service or injury or to injury or disease therein.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for vertigo.  Accordingly, the appeal in this matter must be denied. 


ORDER

Service connection for COPD is denied.

Service connection for vertigo is denied.


REMAND

The Veteran alleges he has GERD due to service.  In August 2000, a history of reflux esophagitis was noted.  This suggests that the Veteran was treated for gastrointestinal complaints prior to August 2000; however, records of pre-August 2000 treatment are not associated with the record.  Accordingly, development for such records and for updated records which may show a current diagnosis is necessary.

On May 2011 VA audiological examination, the examiner opined that "due to the lack of evidence in the C-file and the lack of proximity between the dates of service and the date of this evaluation, it is my opinion that the veteran's complaints of hearing loss and tinnitus are less likely than not related to his military service."  This opinion does not take into account the Veteran's testimony regarding exposure to noise in service and having hearing problems since.  It also does not take into account a September 2009 VA treatment record which notes that the Veteran has hearing loss and tinnitus most likely due to his past noise exposure.  Accordingly, as the medical evidence in this matter currently of record is inadequate for rating purposes, the Board finds that development for a medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. Obtain for the record the complete records of all evaluations or treatment the Veteran has received for GERD (and/or any gastrointestinal complaints).  He must assist in this matter by identifying all providers (and providing releases for VA to secure records of any private providers).  Secure for the record copies of all records not already in the record (to specifically include any records prior to August 2000) showing the initial diagnosis of reflux esophagitis, and any current treatment for such disease.

2.  Thereafter, arrange for the Veteran to be examined by an appropriate physician to confirm whether he has GERD (and if so, determine its etiology).  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have GERD?  Please cite to the factual data that support the response.  

(b)  If so, please identify the likely etiology of the GERD.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service (had its onset therein)?

The examiner must explain the rationale for all opinions.

3.  Also arrange for the record to be forwarded to an audiologist, (with examination only if deemed necessary by the consulting provider), for review and an advisory medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  Based on review of the record (and examination if deemed necessary), the audiologist should provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's bilateral sensorineural hearing loss is related to his service, to include as due to exposure to noise therein?

(b)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's tinnitus is related to his service, to include as due to exposure to noise therein?

The examiner must explain the rationale for all opinions, (acknowledging the Veteran's accounts of the onset of these disabilities in service).

4.  Then review the record and readjudicate the remaining claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


